DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 12, the recitations “the first filter”, and “the second filter” lack clear antecedent basis.
Allowable Subject Matter
Claims 1-11, 14-20 are allowed.
Document WO 2018/168500 (cited by applicant) discloses a radio frequency module (see at least figure 1), comprising: a first low-noise amplifier 51; a second low-noise amplifier 52; a first matching circuit 41 connected to an input terminal of the first low-noise amplifier 51; a module substrate (see figure 3) including a first principal surface and a second principal surface opposite to each other, wherein the first low-noise amplifier 51 is disposed on one of the first principal surface and the second principal surface, and the first matching circuit 40 is disposed on another of the first principal surface and the second principal surface (see figure 3).  
Document KR10-2006-0062153 (cited by applicant) discloses LNAs 417, 418, 412, 413 (see figure 4).  The document fails to disclose a first low-noise amplifier including a first amplification element as an input stage and a second amplification element as an output stage; a second low-noise amplifier including a third amplification element as an input stage and the second amplification element as an output stage, the third amplification element being different from the first amplification element; a first matching circuit connected to an input terminal of the first low-noise amplifier.
As to independent claim 1, documents WO 2018/168500, and KR10-2006-0062153, either alone or in combination, fails to disclose a first low-noise amplifier including a first amplification element as an input stage and a second amplification element as an output stage; a second low-noise amplifier including a third amplification element as an input stage and the second amplification element as an output stage, the third amplification element being different from the first amplification element; wherein the first amplification element is disposed on one of the first principal surface and the second principal surface, and the first matching circuit is disposed on another of the first principal surface and the second principal surface.
As to independent claims 18-19, dependent claims 2-11, 14-17, and 20, they are allowed for similar reasons with respect to independent claim 1 as set forth above.
Claims 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abdelrazek Medra (US 2019/0158042) discloses a matching network 306 (see figure 3) connected to an input terminal of a low-noise amplifier 126; and a module substrate 312 including a first principal surface and a second principal surface opposite to each other.
Wloczysiak (US 2016/0127025) discloses an LNA 706 and a matching network 708 disposed on a substrate (see figure 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646